DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, 11-13, 15-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by JP 2017157168 to Suzuki et al. (NOTE:  US Pat. Pub. No. 2018/0374721 is used as an English equivalent and is used/referenced in all descriptions below.)
Regarding claim 1:  In Fig. 6, Suzuki et al. disclose a multizone showerhead, comprising:  a showerhead body (body bound by vertical walls of 31, top wall 401 and bottom wall 404) and having an outer surface (bottom surface of 404) and including a plurality of fluidly independent plenums (432-
With respect to claim 2, the showerhead body comprises a top plate (401); a bottom plate (404); and one or more intermediate plates (402 and 403) disposed between the top plate and the bottom plate, wherein individual plenums of the plurality of fluidly independent plenums are respectively defined between adjacent plates of the top plate, the bottom plate and the one or more intermediate plates.
With respect to claim 3, at least one plenum is defined by a recess (holes supporting gas distribution plugs) in a side of at least one plate of the adjacent plates defining the individual plenum.
With respect to claim 4, at least one plenum of the plurality of fluidly independent plenums is defined by a peripheral spacer (i.e. peripheral vertical wall portions) disposed between a pair of adjacent plates to define the plenums between the opposing sides of respective adjacent plates and a sidewall (i.e. surface) of the peripheral spacer. 
With respect to claim 5, one or more gas inlets (442-444) are coupled to each of the fluidly independent plenums.
With respect to claim 7, the at least one gas distribution plug body has support surfaces (411a, 411b, 412a, 412b, 421a, 422a) configured to support and space corresponding or mating features of the top plate, bottom plate and the one or more intermediate plates.   
With respect to claim 9, the at least one gas distribution plug body comprises two or more portions that can be removably coupled together to facilitate reconfiguration of that least one gas distribution plug body.

Regarding claim 11:  In Fig. 6, Suzuki et al. disclose a multizone showerhead, comprising:  
a showerhead body (bound by vertical walls of 31, top wall 401 and bottom wall 404) including a top plate (401), a bottom plate (404), and one or more intermediate plates (402 and 403) disposed between  the top plate and the bottom plate;
a plurality of fluidly independent plenums (432-434) respectively defined between adjacent plates of the top plate, the bottom plate and the one or more intermediate plates;
a plurality of holes formed through the bottom plate (not numbered) and the one or more intermediate plates, wherein each hole in the bottom plate is aligned with corresponding holes in the one or more intermediate plates; and
a plurality of gas distribution plugs (411-412, 421-422), each gas distribution plug having a plug body (multiple portions, 411-412, 421-422) disposed in a corresponding hole of the plurality of holes formed through the bottom plate and extending through the corresponding holes of the one or more intermediate plates, wherein each gas distribution plug body includes a first internal passageway (between 421 and 411) coupling a first plenum (432) of the plurality of fluidly independent plenums to an outer surface of the showerhead body (lower surface of (404) and a second internal gas passageway (between 421 and 412) coupling a second plenum (433) of the plurality of independent plenums to the outer surface of the showerhead body.
With respect to claim 12, one or more gas inlets (442-444) are coupled to each of the fluidly independent plenums.
With respect to claim 13, the gas inlets are formed through the showerhead body.
With respect to claim 15, each gas distribution plug body has support surfaces (411a, 411b, 412a, 412b, 421a, 422a) configured to support and space corresponding or mating features of the top plate, bottom plate and the one or more intermediate plates.   
With respect to claim 16, at least one gas distribution plug of the gas distribution plugs further comprises at least:  a top portion that extends into a recess in the top plate.

Regarding claim 19:  In Fig. 6, Suzuki et al. disclose a multizone showerhead, comprising:  
a showerhead body (bound by vertical walls of 32, top wall 401 and bottom wall 404) including a top plate (401), a bottom plate (404), and two intermediate plates (402 and 403) disposed between  the top plate and the bottom plate;
a plurality of fluidly independent plenums (432-434) including a first plenum (432) defined between the top plate and a first intermediate plate of the two intermediate plates, a second plenum (433) defined between the first intermediated plate and a second intermediate plate of the two plates, and a third plenum (434) defined between the second intermediate plate and the bottom plate;
a plurality of holes formed through the bottom plate (not numbered) and the two intermediate plates, wherein each hole in the bottom plate is aligned with corresponding holes in the two intermediate plates; and
a plurality of gas distribution plugs (411-412, 421-422), each gas distribution plug disposed in a corresponding hole of the plurality of holes formed through the bottom plate and extending through the corresponding holes of the two intermediate plates, wherein at least one gas distribution plug comprises  plug body that includes a first internal passageway (between 421 and 411) coupling the first plenum (432) to an outer surface of the body (lower surface of (404) and a second internal gas passageway (between 421 and 412) coupling the second plenum (433) to the outer surface of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. as applied to claims 1-5, 7, 9, 11-13, 15-16 and 19 above and further in view of U.S. Patent Pub. No. 2015/0376784 to Wu et al.
Suzuki et al. disclose the showerhead substantially as claimed and as described above.
However, Suzuki et al. fail to disclose an annular channel formed about a periphery of a plenum of the plurality of independent plenums; and one or more openings coupling the annular channel to the plenum, wherein a gas inlet of the one or more gas inlets is coupled to the plenum via the annular channel.
In Figs. 1-5, Wu et al. teach providing an annular channel (260 and 265) formed about the periphery of a plenum (134); and one or more openings (ends of gas inlets 341 and 346) coupling the annular channel to a plenum, wherein a gas inlet (341 and 346) is coupled to the plenum via the annular channel for the purpose of providing a more uniform gas flow at a substrate surface (see, e.g., para. 59).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided an annular channel formed about the periphery of a plenum; and one or more openings coupling the annular channel to a plenum, wherein a gas inlet is coupled to the plenum via the annular channel in Suzuki et al. in order to provide a more uniform gas flow at a substrate surface. 

Claims 8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. as applied to claims 1-5, 7, 9, 11-13, 15-16 and 19 above and further in view of U.S. Patent Pub. No. 2016/0293431 to Sriraman et al.
Suzuki et al. disclose the showerhead substantially as claimed and as described above.
However, Suzuki et al. fail to disclose the first internal gas passage way and the second internal gas passageway of the gas distribution plug body each comprise one or more axial portions extending into the gas distribution plug body from a bottom of the gas distribution plug body; and each axial portion coupled to a given plenum of the plurality of fluidly independent plenums by one or more radial portions extending from the axial portion to an outer surface of the gas distribution plug body.
However, the courts have held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Additionally, as an example, Sriraman et al. disclose a gas distribution plug comprising one or more axial portions extending into a gas distribution plug body  from a bottom of the gas distribution plug body; and each axial portion coupled to a given plenum of a plurality of fluidly independent plenums by one or more radial portions extending from the axial portion to an outer surface of the gas distribution plug body, wherein the design of the features of the plug body allows for introduction and control of multiple gases (see, e.g., para. 31).
Thus, it would have been obvious to one of ordinary skill in the art to have provided the gas passageways in the gas distribution plug bodies having shapes as claimed in order to allow for introduction and control of multiple gases as taught by Sriraman et al.

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. as applied to claims 1-5, 7, 9, 11-13, 15-16 and 19 above and further in view of U.S. Patent Pub. No. 2002/0152960 to Tanaka et al.
Suzuki et al. disclose the showerhead substantially as claimed and as described above.
However, Suzuki et al. fail to disclose the at least one gas distribution plug body is threaded to facilitate threading into the showerhead body to couple that at least one gas distribution plug body to the showerhead body or a plurality of openings through the top plate, bottom plate and the one or more intermediate plates to receive a bolt to clamp the top plate, bottom plate, and one or more intermediate plates together.
Tanaka et al. teach providing a threaded gas distribution plug for the purpose of attaching the same to a showerhead (see, e.g., para. 23).
Tanaka et al. also teach attaching plates using holes and screw fixing members (e.g. rivets, bolts) for the purpose of fixing the same together (see, e.g., paras. 10 and 37).  This is a common means for attaching structures wherein it could have also been used to attach the showerhead to a lid as well.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a threaded gas distribution plug in Suzuki et al. in order to attach the gas distribution to the showerhead and/or to provide a plurality of opening through the top plate, bottom plate and the one or more intermediate plates to receive a bolt to clamp the top plate, bottom plate, and one or more intermediate plates together a as taught by Tanaka et al.
The courts have held that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a gas distribution plug with threaded portions for attaching the same to a plurality of plates in the showerhead Suzuki et al. and which is shaped complementary thereto as taught by Tanaka et al.
Additionally, with respect to claim 14, the top plate includes a recess, the bottom plate includes a recess, and each gas distribution plug body includes a top portion and a bottom portion, and wherein when the top plate, the bottom plate, and the one or more intermediate plates are clamped together (by outer vertical walls), at least one gas distribution plug body extends between the top plate and the bottom plate with the top portion of the gas distribution plug body being received in the recess of the top plate and the bottom portion of the gas distribution plug body being received in the recess of the bottom plate.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach of fairly suggest:   at least one gas distribution plug body comprises: a bottom portion, a middle portion, and a top portion, wherein a lowermost portion of the bottom portion is threaded to facilitate threading into the bottom plate; a radial flange disposed between the bottom portion and the middle portion to facilitate sealing between the third plenum and the second plenum; and a shoulder disposed between the middle portion and the top portion to facilitate sealing between the second plenum and the first plenum.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   

Response to Arguments
Applicant's arguments filed 28 October 2021 have been fully considered but they are not persuasive or they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e. elements that are connected to one another [it is not clear what type of “connection” Applicant is envisioning and/or elements form a single, monolithic plug body] are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716